Citation Nr: 9916416	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  98-18 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation of bilateral talipes 
cavus deformities with associated metatarsalgia with 
secondary hammer toes, post operative, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which continued evaluation of the 
veteran's bilateral talipus cavus as 30 percent disabling.  A 
notice of disagreement was received in November 1998, the RO 
issued a statement of the case that same month, and a 
substantive appeal was also received that same month.

The veteran filed a claim for individual unemployability in 
November 1998, and the RO issued a rating decision denying 
the same in January 1999.  The veteran has not initiated an 
appeal of that issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  The veteran's bilateral talipes cavus deformities with 
associated metatarsalgia with secondary hammer toes more 
nearly approximates marked contraction of plantar fascia with 
dropped forefoot, all toes hammer toes, very painful 
callosities, marked varus deformity. 


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent for the 
veteran's service-connected bilateral talipes cavus 
deformities with associated metatarsalgia with secondary 
hammer toes have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5278 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned for his 
bilateral talipes cavus should be increased to reflect more 
accurately the severity of his symptomatology.  As a 
preliminary matter, it is noted that the veteran's claim 
alleges an increase in severity of the service-connected 
disability, and is therefore a well-grounded claim for an 
increased evaluation.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In addition, the Board is satisfied that the record 
contains all evidence necessary for an equitable disposition 
of this appeal, and that the RO has fulfilled its duty to 
assist the veteran in developing the facts pertinent to his 
claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1 (1998).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's bilateral talipes cavus is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5278, for claw foot (pes 
cavus), acquired.  This code provides for a 30 percent rating 
for the bilateral disability where productive of all toes 
tending to dorsiflexion, limitation of dorsiflexion at ankle 
to right angle, shortened plantar fascia, and marked 
tenderness under metatarsal heads.  A 50 percent evaluation 
(the highest available under this Code) is given where 
productive of marked contraction of plantar fascia with 
dropped forefoot, all toes hammer toes, very painful 
callosities, marked varus deformity.

The veteran was granted service connection in January 1973 
for bilateral talipes cavus deformities with associated 
metatarsalgia and hammer toes.  The claims file contains 
postservice private treatment records reflecting that a 
surgical procedure was performed in June 1979.  The veteran 
had a partial phalangectomy on both fifth toes and proximal 
interphalangeal joint resections with fusions on the left 
second, third and fourth toes.  In June 1980, the veteran had 
a VA compensation and pension examination, at which he 
complained that the recent surgery had not done any good.  
Examination revealed hammer toe deformities of the second, 
third and fourth toes of both feet, slightly more marked on 
the right.  There were scars in the area of the fifth toe 
bilaterally.  The fifth toe was deviated inward and slightly 
superiorly and tended to press against next toe and there was 
shortening of the fifth toe bilaterally.

The claims file contains no subsequent medical treatment 
records until March 1997 when the veteran sought treatment at 
a VA Medical Center.  At that time the veteran complained 
that his feet were painful and that he needed more pain 
medication.  On clinical examination, his pulses were good 
bilaterally, there was no color change and the feet were warm 
to the touch.  The veteran refused a vascular examination 
because the feet were too painful.  He was referred to the 
podiatry clinic and examined and treated on several occasions 
through 1997.  Debridement of areas of hyperkeratosis was 
performed several times and he was given Motrin.

The claims file also contains treatment records from private 
providers.  Records dated from November 1996 to July 1998 
show the veteran treated for other problems by a private 
physician, including an admission in May 1998 to the 
hospital.  These records contain sporadic complaints of foot 
pain, but no treatment  specifically related to the foot.  
The veteran did receive medications, but it is unclear 
whether these were prescribed for foot pain or other reasons.

There is also a record of treatment dated November 1997 
showing consultation with an orthopedic surgeon regarding a 
surgical procedure.  On physical examination by that 
physician, the veteran had bilateral claw toes of the index, 
middle and ring toes, worse on the left foot.  The little toe 
on the left was riding on the dorsum of the foot.  He had 
calluses on the heads of the metatarsals which he shaves with 
a blade, without producing any blood.  There was marked 
tenderness of the heads of the plantar surfaces of the 2nd, 
3rd, 4th and 5th toes.  There were no problems with his big 
toes.  There was no evidence of sensory loss and the feet 
felt warm and had good pulsation.  The veteran did complain 
that sometimes his feet felt cold.  There is no indication in 
the record that the veteran chose to undergo surgery proposed 
during the consultation.

In June 1998, the veteran had a VA examination at the Mount 
Home, Tennessee VA medical facility.  It was noted that the 
patient reported a history of frostbite secondary to cold 
exposure in 1969 or 1970, which causes pain when walking and 
standing.  The pain increases with cold weather, and is 
alleviated by rest and warm weather.  The veteran stated he 
must take off the first ten days of each month for his feet 
to rest, in order to enable him to work the remainder of the 
month.  Custom molded shoes did not help.  He did not use 
crutches or a cane.  On physical examination, it was noted 
that the arches of both feet were mildly high.  Toes 2-4 were 
contracted, bilaterally, the 5th toe was elevated and did not 
purchase the ground.  The skin was warm, dry and intact.  The 
toes that were contracted were done so rigidly.  The extensor 
tendons were quite visible when the veteran was standing.  
The range of motion at the first metatarsal phalangeal joint 
bilaterally showed there to be dorsiflexion to 45 degrees, 
plantar flexion to 20 degrees, without pain or crepitus.  The 
veteran walked with his feet extremely abducted.  On the left 
foot, he walked with the lateral portion of his foot off the 
ground.  There was hyperkeratosis under the 3rd metatarsal 
head and distal end of the 3rd toe on the left foot, which 
were tender.  The veteran could not raise on the balls of his 
feet, but could raise on his heels with difficulty.  The 
hammer toes were rigid at the proximal interphalangeal joint 
of toes 2-4 bilaterally.  The extensor tendons were visible, 
on weight bearing.  X-rays showed previous surgery on the 
toes, and that the 5th toe bilaterally is subluxed at the 
metatarsal phalangeal joint.  The diagnosis was as follows:  
plantar flexed metatarsal on the left foot, with associated 
hyperkeratosis; hammer digit of toes 2-4 bilaterally; 
subluxed 5th toe bilaterally; and mild cavus foot.  X-rays 
revealed hammertoes in the 5th toes on the right and left 
feet with bilateral subluxation.  

It appears from the medical evidence that there has been an 
increase in the severity of the veteran's bilateral foot 
disability.  Apparently surgery has been proposed as one 
option, although it does not appear from the evidence of 
record that any procedure has been accomplished or is 
scheduled.  A review of private treatment reports documents 
complaints of severe pain in callosities which the veteran 
has reported that he attempts to shave away.  Significantly, 
recent radiological studies has shown that both 5th toes are 
now hammertoed.  It is not clear from the medical evidence 
that the veteran suffers marked contracture of plantar 
fascia, and no marked varus deformity has been expressly 
reported. 

Nevertheless, the record (including the medical evidence) 
does fully support the veteran's complaints of pain.  The 
veteran has testified that overuse requires significant 
recovery time, and the medical examination report does tend 
to support assertions by the veteran in that regard.  The 
Board notes here that the provisions of 38 C.F.R. §§ 4.40, 
4.45 must be considered to determine whether there is 
additional functional loss due to pain, incoordination, 
weakness, and fatigue.  DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  Further, additional functional loss during 
flare-ups must be considered.  

It does not appear that the requirements for the next higher 
rating of 50 percent have been met.  Nevertheless, it appears 
to the Board that the veteran's disability is productive of 
impairment greater than contemplated under the criteria for 
the existing 30 percent rating.  Giving weight to the 
veteran's complaints of pain, weakness and fatigue, and 
resolving all reasonable doubt in his favor, the Board is 
left with the impression that the disability picture 
associated with his service-connected disability of the feet 
more nearly approximates the criteria for a 50 percent 
evaluation.  In such circumstances, the higher rating is to 
be assigned.  38 C.F.R. § 4.7.

However, there is no basis for a rating in excess of 50 
percent.  A 50 percent rating is the highest available under 
Diagnostic Code 5278, and no higher rating is provided for 
under any other Codes pertinent to disability of the feet.  

Further, the record indicates that the veteran worked for the 
postal service for a number of years.  The veteran contends 
that his work required him to stand on his feet and that he 
is unable to do so due to his service-connected disability.  
His contention raises the question of the applicability of 
the extraschedular provision.  See 38 C.F.R. § 3.321(b).  
This provision provides for referral for additional 
extraschedular compensation of cases presenting such an 
exceptional or unusual disability picture involving such 
related factors as marked interference with employment or 
frequent periods of hospitalization.  Id.  Extraschedular 
referral is not warranted in this case as there is no 
evidence other than the assertions of the veteran that the 
disability interferes with his employment.  The veteran has 
not provided any employment or medical records to support his 
claim that he must take off ten days per month due to his 
disability.


ORDER

Entitlement to a 50 percent rating is warranted for the 
veteran's service-connected bilateral talipes cavus 
deformities with associated metatarsalgia with secondary 
hammer toes, post operative.  The appeal is granted to this 
extent.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

